Citation Nr: 0522374	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-11 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to April 4, 2002, for 
a 10 percent evaluation for conjunctivitis with blepharitis. 


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
June 1964.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that granted a 10 percent evaluation for 
conjunctivitis with blepharitis from April 4, 2002.

The veteran participated in a Board videoconference hearing 
in April 2005, with the undersigned Veterans Law Judge 
sitting in Washington, D.C.  A transcript (T) of the hearing 
has been associated with the claims file.  At the hearing the 
veteran indicated that he intended to file a claim for 
service connection for glaucoma and cataracts (T 11).  He 
also appeared to raise the issue of an increased rating for 
his service-connected conjunctivitis with blepharitis in 
correspondence to the Board in May 2005.  These matters are 
not inextricably intertwined with the issue on appeal and 
they are being referred to the RO for initial consideration.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The Board decision dated in December 1986 affirmed the 
reduction in the veteran's disability evaluation for 
conjunctivitis with blepharitis to 0 percent; he did not 
appeal a January 1992 RO rating decision that continued the 0 
percent evaluation.

2.  There was no ascertainable increase in conjunctivitis 
with blepharitis within the year prior to the receipt of a 
claim for increase on April 4, 2002. 


CONCLUSION OF LAW

The criteria for an effective date prior to April 4, 2002, 
for an increased evaluation of 10 percent for conjunctivitis 
with blepharitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.159, 3.160, 3.400 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The VCAA is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions). The VA regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000 and 
codified mainly at 38 C.F.R. § 3.159.  

The VCAA is applicable here and the Board finds that there 
has been compliance with the notice and duty to assist 
provisions.  First, there is no issue as to the substantial 
completeness of the application.  38 U.S.C.A. § 5102 (West 
2002).  The veteran has clearly identified the disability in 
question and the benefit sought.  Further, he referenced the 
basis for the claim for an increased evaluation.  

Here, VA has notified the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  He has been advised of the type of evidence 
lacking to demonstrate entitlement to the benefit sought 
beginning with the July 2002 rating decision, a January 2003 
duty to assist letter, and the March 2003 statement of the 
case.  The RO sent the veteran a VCAA notice letter in May 
2002 after receiving a claim for increase in April 2002.  
Thus, he was specifically provided with notice of the VCAA 
and explained the respective rights and responsibilities 
under the VCAA.  The veteran also submitted a substantial 
amount of VA records after the Board hearing and as discussed 
at the hearing he waived initial RO consideration of that 
evidence (T 9-10, 12-13).  In summary, the RO rating decision 
in July 2002 explained the basis for the effective date 
selected and the evidence considered, as did the March 2003 
statement of the case.  Therefore, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision regarding the eyes was made after the veteran was 
notified of the VCAA.  Accordingly, the procedural 
development of the veteran's case is consistent with 
Pelegrini, supra.   

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted on several occasions, the veteran 
has already been afforded numerous opportunities to 
submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant precisely covering all content requirements is 
harmless error.  The several notices in essence invited 
the veteran to submit any evidence he had regarding the 
matter at issue.  Furthermore, the January 2003 RO 
letter and the statement of the case advised the 
appellant again of the character of the evidence lacking 
in his claim for an earlier effective date for his 
rating increase.  

As for the duty to assist, the RO obtained VA clinical 
records he identified.  The VA also obtained a current 
examination to evaluate his eyes in connection with the 
recently filed claim for increase.  He was informed of 
relevant evidence at the Board hearing and thereafter he 
submitted extensive VA treatment records that covered several 
decades.  

Regarding the effective date for increase, the appeal arose 
from a rating determination in 2002.  In such circumstances 
the VA General Counsel has concluded that under 38 U.S.C.A. § 
5103(a) VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue, such as the downstream issue of the 
effective date for the increased rating.  VAOPGCPREC 8-03.  

In summary, the Board finds that VA has done everything 
reasonably possible to notify and assist the claimant on this 
issue.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  Here the veteran was given ample oppirtunity 
to provide additional evdience and effectively participate in 
the development of the claim.  The record shows he did 
identify and submit evidence and the RO obtained other 
evidence he identified.   Having determined that the duty to 
notify and the duty to assist have been satisfied, the Board 
turns to an evaluation of the veteran's claims on the merits.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).   


Analysis

The record shows that the veteran received a 10 percent 
evaluation for conjunctivitis with blepharitis from May 1967 
through February 1986.  The RO rating decision in December 
1985 that terminated the 10 percent evaluation effective 
March 1, 1986, was affirmed in a Board decision dated 
December 2, 1986.  The decision was mailed to the veteran at 
his address of record.  Thereafter in March 1991, the veteran 
inquired to the RO regarding his compensation and a RO letter 
in March 1991 explained the current evaluation of 0 percent 
and enclosed a form if he desired to request an increase.  A 
RO decision in January 1992 continued the 0 percent 
evaluation after considering other records and correspondence 
including a VA eye evaluation in December 1991.  The RO 
mailed notice of that decision in January 1992.  He asked the 
RO for a copy of his DD Form 214 in a letter dated in April 
1993 wherein he acknowledged the 0 percent evaluation for 
conjunctivitis.  The claims file contains VA hospital 
admission notices dated in May 1994, October 1994, May 1995, 
May 1997 and June 2000 all showing another disability listed 
as the admitting diagnosis.  

On April 4, 2002, the RO received correspondence from the 
veteran wherein he requested a revaluation of his 
conjunctivitis and identified the VA facility providing 
treatment.  VA records beginning in November 2000 were 
obtained that noted in August 2001 he was known to have 
glaucoma but the examiner did not mention either 
conjunctivitis or blepharitis from the examination.  An 
examiner in January 2002 reported normal conjunctivae, 
corneas, and sclerae.  Glaucoma was listed among other 
diagnoses.  A March 2002 clinical record entry notes he was 
known to have glaucoma.  

The VA eye examiner in May 2002 noted the veteran was seeking 
an increase for conjunctivitis, that he complained of itchy 
eyes for approximately two years and that his ocular history 
was remarkable for glaucoma for approximately the same period 
of time.  The veteran had no complaints of pain or change in 
the duration of frequency of periods of incapacitation or 
rest requirements and he claimed he had no visual symptoms. 
The examiner reported grade 1+ injection of the conjunctiva 
of both eyes, an area of temporal corneal dryness in the 
right eye and cataracts in both eyes, grade 1+ mattering of 
the eyelids for both eyes.  The diagnoses were dry eye 
syndrome and primary open angle glaucoma by history.  He was 
instructed to use artificial tears several times a day and 
warm compresses twice a day and to continue his physician 
care every three months.     

The RO rating decision in July 2002 reviewed this record when 
it granted a 10 percent evaluation for conjunctivitis with 
blepharitis under Diagnostic Code 6018 from April 4, 2002.  
The rating board noted that symptoms required daily treatment 
and the diagnosis of dry eye syndrome. 

In appealing the effective date determination, the veteran 
did not dispute the percentage evaluation but felt the 
effective date should be from the 1980's when the 10 percent 
evaluation was terminated or at least to March 1991.  In 
hearing testimony the veteran stated at the end of 2001 his 
VA physician stated his condition had improved but that over 
the years he had never been told his condition improved (T 2-
3).  He felt VA should have kept track of the status of his 
eyes to assign an increase in the same manner as when the 
rating was reduced (T 4).  He reported that he had continuous 
treatment through VA (T 5) and recalled filing a claim when 
he had itchy eyes and trouble reading (T 7) and thought he 
might have copies of the correspondence (T 8). 

After the hearing the veteran provided an extensive record of 
VA treatment that showed he was seen regularly at the eye 
clinic from the late 1980's with blepharitis referenced in 
June 1988 and October 1989.  Thereafter the records refer to 
glaucoma with an occasional notation of cataracts.  None of 
the reports after late 1991 through February 2002 mention 
active conjunctivitis or blepharitis, or any residuals.  An 
examiner in June 2000 noted normal conjunctivae.

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2004), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection.  
Francisco v. Brown, 7 Vet. App. 55 (1994), see also 
Fenderson v. West, 12 Vet. App 119 (1999).  In general, the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses or using 
manifestations that are not from a service-connected 
disability in establishing the service-connected evaluation 
is prohibited.  38 C.F.R. § 4.14.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).  However, in general, where the increase 
does not precede the date of claim, the effective date is 
governed by the later of the date that it is shown that the 
requirements for an increased evaluation are met or the date 
the claim for an increased evaluation is received.  See 
Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of Sec. 3.151 or Sec. 3.152, an informal request 
for increase or reopening will be accepted as a claim.  
38 C.F.R. § 3.155.

A finally adjudicated claim is claim allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of 1 year after the date of notice of 
an award or disallowance, or by denial on appellate review 
whichever is earlier.  A pending claim is an application, 
formal or informal, which has not been finally adjudicated.  
A reopened claim is any application for a benefit received 
after final disallowance of an earlier claim.  A claim for 
increase is any application for an increase in rate of a 
benefit being paid under a current award, or for resumption 
of payments previously discontinued.  38 C.F.R. §  3.160.

With the regulatory framework in mind, the Board observes the 
recent claim for increase followed the final RO decision in 
1992 that denied an increased evaluation.  The veteran did 
not appeal the RO determination in 1992.  There is simply no 
pertinent communication earlier in the claims folder to 
establish a formal claim.  So generally, the effective date 
for increase can generally be no earlier than the date of 
receipt of the claim.  The medical evidence referring to the 
eyes recorded in early 2002, or in an earlier relevant 
clinical record did not mention either conjunctivitis or 
blepharitis to establish the veteran manifested an 
ascertainable increase in the service-connected disability.  
See 38 C.F.R. § 4.14.  

The mere fact that he did seek an increase so soon after 
having been evaluated as an outpatient does not establish an 
ascertainable increase in the service-connected disability 
from that date.  The communication contemplated by 38 C.F.R. 
§§ 3.157 and 3.160, the later receipt of VA clinical records 
referring to the eyes from 1992 that were constructively 
before the RO may establish an informal claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  See also VAOPGCPREC 
12-95 ("However, it should be borne in mind that such 
records may themselves constitute informal claims, which can 
have implications for the effective dates of resulting 
awards.").  However even though an informal claim may be 
established at some point the framework for the effective 
date of increase follows a rather mechanical formula and here 
the records do not show any references to active 
conjunctivitis or blepharitis earlier than the date of claim 
in 2002.  See 38 C.F.R. § 4.84a, Diagnostic Code 6018 
providing a 10 percent evaluation for chronic conjunctivitis 
that is active with objective symptoms and a 0 percent 
evaluation if no residuals.  Thus, the increase was not 
ascertainable earlier than the date of claim in April 2002, 
as the record showed ongoing evaluations of glaucoma and 
cataracts, which are not service-connected disorders.  
Therefore, the Board finds that an effective date for 
increased evaluation of April 4, 2002, is appropriate, and 
compensation would be properly paid from the following month.  
38 U.S.C.A. § 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the effective date determination to 
warrant the application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The veteran's argument for an effective date years earlier, 
from the time it was reduced in the 1980's or at least from 
1991, has not been ignored or overlooked.  However, the 
veteran should note that the applicable law precludes the 
payment of compensation earlier in the case of this reopened 
claim since the final decision in January 1992 was not 
appealed and the reduction earlier was affirmed by a December 
1986 Board decision.  After the 1992 decision there is 
nothing in the record indicating the veteran brought 
additional evidence, VA or private, to the attention of the 
RO or otherwise sought to reopen the claim until 2002.  
Although the veteran mentioned such correspondence at the 
Board hearing, he did not provide any such correspondence 
with the clinical evidence so there is nothing that could 
serve to rebut the presumption of administrative regularity.  
It is well settled that there is a presumption of regularity 
of the administrative process absent clear evidence to the 
contrary. Warfield v. Gober, 10 Vet. App. 483, 486 (1997); YT 
v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).  The veteran is advised that 
final decisions may be overturned on the basis of clear and 
unmistakable error (CUE) and there are specific pleading 
requirements to establish a valid claim of CUE in either a 
Board decision or a RO rating decision.  Thus, here the claim 
for increase was essentially a reopened claim after a final 
rating decision and the effective date can be no earlier than 
April 2002 based upon the record.  


ORDER

Entitlement to an effective date prior to April 4, 2002, for 
a 10 percent evaluation for conjunctivitis with blepharitis 
is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


